El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
r-H
El 7 de agosto de 1990, Cintrón Santana y dos (2) poli-cías más, presentaron en el Tribunal Superior, Sala de San Juan, demanda de injunction y sentencia declaratoria contra el Superintendente de la Policía (Superintendente), *3Ledo. Ismael Betancourt y varios policías beneficiarios de unos ascensos especiales. Alegaron, específicamente, que veinticuatro (24) policías así ascendidos por el Superinten-dente eran miembros o simpatizantes del Partido Popular Democrático (P.P.D.), y que algunos trabajaban como “guardaespaldas” del Gobernador. Solicitaron el cese de ese tipo de ascensos y, además, una convocatoria a exámenes para los rangos de Sargento, Teniente II, Teniente I, Capi-tán y Agente Investigador I al IV. También pidieron que se dejaran sin efecto dichos ascensos especiales y se declarara inconstitucional la ley y el reglamento que los autoriza por ser discriminatorios e infringir el principio de mérito con-sagrado en la Ley de Personal del Servicio Público de Puerto Rico (en adelante Ley de Personal), Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A. see. 1301 et seq.
Oportunamente, el tribunal de instancia (Hon. Gilberto Gierbolini, Juez) emitió sentencia parcial favorable. Con-cluyó que la cláusula derogatoria de incompatibilidad esta-tutaria contenida en la Sec. 10.2 de la Ley de Personal, 3 L.P.R.A. sec. 1301n., derogó tácitamente el inciso (b) del Art. 23 de la Ley de la Policía de Puerto Rico (en adelante Ley de la Policía), Ley Núm. 26 de 22 de agosto de 1974 (25 L.P.R.A. see. 1023), que concede al Superintendente la fa-cultad extraordinaria de esos ascensos especiales. En vir-tud de ese dictamen, se abstuvo de entrar a dilucidar los planteamientos constitucionales de igual protección de las leyes y el debido proceso de ley.
En su análisis, el ilustrado foro de instancia indicó que el objetivo de la Ley de Personal era extender el principio de mérito a todo el servicio público, incluso en el área de ascensos. El cuerpo de la Policía, como Administrador Individual, venía obligado por ley a incorporarlo e implan-tarlo en un reglamento. En reconsideración, reiteró su dictamen.
*4A solicitud del Estado, mediante orden de mostrar causa, revisamos.
HH ¡-H
El Estado sostiene que la interpretación sobre deroga-ción tácita del Art. 23 de la Ley de la Policía, supra, me-noscaba gravemente los intentos del Superintendente de mejorar la supervisión y elevar la moral de sus oficiales. Nos señala que los ascensos especiales son un factor deter-minante en la lucha contra el crimen. En su apoyo, argu-menta que este tipo de derogación no es favorecida, y la Ley de Personal —que es de naturaleza general— cede ante el Art. 23 de la Ley de la Policía, supra, específica-mente aplicable a la policía. Invoca McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989). Aduce que después de la aprobación de la Ley de Personal, la Asamblea Legisla-tiva enmendó el citado Art. 23 en cuatro (4) ocasiones, au-mentando así el valor, la eficacia y la utilidad de los ascen-sos especiales. Ese tratamiento legislativo es absolutamente irreconciliable con la tesis de derogación tácita.
Finalmente, alude a que el mecanismo de ascensos es-peciales —definido como una recompensa por méritos ex-traordinarios— no choca ni es incompatible con el principio de mérito: quien no sea beneficiado mediante el mecanismo de ascenso especial, siempre tiene disponible el mecanismo usual o regular de ascenso.
Atender justamente esta controversia exige una somera referencia al trasfondo estatutario pertinente.
H — 1 HH l-H
La Ley de la Policía dispone que sus miembros estarán en el Servicio de Carrera. 25 L.P.R.A. see. 1003. El *5Superintendente nombrará y cubrirá las vacantes a base de ascensos hasta el rango de capitán, mediante un sis-tema de exámenes de ascenso que sea confiable, moderno y científico. Por convocatoria dispondrá los requisitos para participar en dichos exámenes, los cuales se celebrarán dentro de un período no menor de treinta (30) días ni mayor de cincuenta (50) días a partir de la fecha de la convocatoria. 25 L.P.R.A. see. 1008 (c). Un ascenso en rango equivale a un aumento de retribución mensual. 25 L.P.R.A. sec. 1011.
En su texto original, el Art. 23 de la Ley de la Policía, en lo pertinente, disponía:
(b) El Superintendente de la Policía podrá ascender al rango superior inmediato hasta el grado de Capitán, a miembros de la Fuerza, en los siguientes casos, sujeto a lo que más adelante se determina:
(1) Siempre que éstos hayan completado 25 años o más de servicio en la Policía de Puerto Rico, hubieren demostrado eficiencia, liderato e iniciativa y hayan observado buena conducta.
(2) Aunque no hubieran completado 25 años de servicio o más en la Fuerza, en dicho Cuerpo de Investigación pero va-yan a ser retirados por imposibilidad física resultante de la prestación de un servicio extraordinariamente meritorio o excepcional.
(3) Estos ascensos tendrán efectividad dentro de los 120 días anteriores a la fecha de licénciamiento.
(4) En estos casos las plazas que ocupen los miembros de la Fuerza así ascendidos pasarán por conversión a la nueva categoría. Una vez las plazas convertidas queden vacantes pasarán automáticamente al rango existente antes de la conversión. 1974 Leyes de Puerto Rico 745.
Este mecanismo armonizaba con la necesidad de pro-veer “otros incentivos” al cuerpo de la Policía, que sirvieran “el objetivo de instituir una organización policíaca de excelencia”. Exposición de Motivos de la Ley Núm. 26, supra, 1974 Leyes de Puerto Rico 727.
La presente controversia surge, pues, en 1975. *6La Ley de Personal elevó a rango de postulado fundamental “el principio de mérito y [lo] extiend[ió] a todos los sec-tores del empleo público a los cuales no se ha extendido en la actualidad”. Declaró como política pública, “[establecer el mérito como el principio que regirá todo el servicio pú-blico, de modo que sean los más aptos los que sirvan al Gobierno y que todo empleado sea seleccionado, adiestrado, ascendido y retenido en su empleo en consideración al mé-rito y a la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políticas o religiosas”. 3 L.P.R.A. see. 1311(1). La Asamblea Legislativa, al desparramar en todo el Gobierno estos objetivos, promovió los criterios de mayor uniformi-dad, equidad y justicia; a la par fomentó la prestación de servicios públicos que aseguren el disfrute pleno de los de-rechos consagrados en la Carta de Derechos de nuestra Constitución. 3 L.P.R.A. see. 1312(4). En cuanto al princi-pio del mérito dispuso:
La administración de personal deberá proveer oportunidades y mecanismos para el ascenso de los empleados. Así también deberá proveer para la mejor utilización de los empleados a través de los traslados.
Para el logro de estos objetivos se establecen las siguientes disposiciones:
(1) La Administración Central o cada Administrador Individual, según sea el caso, determinará las clases de puestos que debido a las necesidades particulares de la agencia o a la natu-raleza de las funciones de las clases de puestos requieren que sus incumbentes hayan tenido experiencia previa en el desem-peño de determinadas funciones en el Gobierno. Para cubrir estas clases de puestos se utilizará el mecanismo de los ascen-sos, conforme a lo siguiente:
(a) Los empleados en puestos de carrera ascenderán me-diante exámenes de libre competencia que podrán consistir de pruebas escritas, orales, físicas, de ejecución, evaluaciones de experiencia y preparación, evaluaciones del supervisor, análi-sis del récord de trabajo, resultados de adiestramiento u otros.
(b) Se deberán anunciar las oportunidades de ascenso de *7manera que todos los candidatos debidamente cualificados puedan competir. Luego de anunciadas las oportunidades, si no apareciera un número razonable de personas que reúnan los requisitos, la forma de cubrir los puestos o prestar los servicios será la que se haya provisto por reglamento.
(c) Se podrán autorizar ascensos sin oposición cuando las exigencias especiales y excepcionales del servicio, y las cuali-ficaciones especiales de los empleados así lo justifiquen, pre-via la aprobación del examen correspondiente. Para autorizar ascensos sin oposición será requisito indispensable que no haya registro de elegibles y no pueda establecerse uno en tiempo razonable, o que haya razonable certeza de que sólo hay un candidato que reúne los requisitos.
(d) Todo empleado ascendido deberá cumplir con el período probatorio asignado a la clase de puesto a la cual haya sido ascendido.
(e) Se aprobará reglamentación para que los empleados que permanecen por largo tiempo en el mismo nivel de clasi-ficación reciban aumentos de sueldos periódicamente. (Énfa-sis suplido.) 1975 Leyes de Puerto Rico 809-810.
Estas disposiciones de ley aplican a todos los empleados del Gobierno, excepto a cinco (5) ramas, agencias e instrumentalidades del Gobierno: la policía no está excluida.
1 — 1 <
No obstante esta conclusión, el fundamento específico en que descansó la ilustrada sala de instancia es incorrecto. Su tesis de derogación tácita choca frontalmente contra la realidad de que el Art. 23 de la Ley Núm. 26, supra, fue objeto de enmiendas posteriores a la Ley de Personal. Así, la Ley Núm. 8 de 21 de julio de 1977 (25 L.P.R.A. see. 1023 (b)), facultó al Superintendente para hacer ascensos hasta el grado de capitán. Tres (3) años después, mediante la Ley Núm. 45 de 12 de mayo de 1980 (25 L.P.R.A. see. 1023 (b)), se equipararon los derechos de los agentes investigadores con los de los miembros de la fuerza uniformada. En 1988, mediante la Ley Núm. 10 de 8 de *8marzo de 1988 (25 L.P.R.A. see. 1002 (m)), se extendieron los beneficios de ascensos especiales a los pilotos de la Uni-dad Aérea.
Esa evolución estatutaria nos obliga a recordar que en recta hermenéutica, si posible, las leyes que tratan la misma materia deben armonizarse; la derogación tácita no es favorecida. Aquí, ciertamente dos (2) leyes regulan igual materia: los ascensos. Independientemente de si los ascensos en plazas vacantes y los de rango especial implican un mismo concepto, es obvio que deben otorgarse con fidelidad al principio del mérito. No puede ser de otro modo. El principio de mérito permea ambas leyes. No concebimos mayor forma para desmoralizar el cuerpo de la policía que alejarnos e ignorarlo. Cf. Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988).
Al respecto, notamos que al presente, para que un poli-cía pueda ser ascendido mediante el ascenso especial im-pugnado, tiene que haber cumplido un mínimo de quince (15) años de servicio, tiene que haber demostrado experien-cia, liderato e iniciativa y tiene que haber observado buena conducta. Incuestionablemente estos criterios son circuns-tancias y cualidades que responden y propenden al mérito. Ahora bien, no pueden aplicarse en un vacío, mediante la simple y pura voluntad discrecional del Superintendente fundamentada ésta en su sola apreciación subjetiva de que el policía a ascenderse es eficiente, líder y con iniciativa. Sin criterios objetivos, esa discreción es de carácter abso-lutista y, como tal, puede degenerar en prácticas discriminatorias. La ausencia de esos criterios objetivos para medir las condiciones meritorias que visualiza el Art. 23 de la Ley Núm. 26, supra, constituye una avenida de-masiado ancha, susceptible de levantar, como en el caso de autos, planteamientos de discrimen o de subjetividad par-cializada de índole político-partidista.
La cuestión no es de génesis judicial ni especulativa. El *9mismo Superintendente dio muestras de estar consciente de los riesgos apuntados, inherentes al ejercicio de su sola discreción en los ascensos especiales. Mediante Memo-rando de 29 de enero de 1990 expuso:
Los llamados “Ascensos por Mérito” están descartados total-mente en este momento y en un futuro previsible. Estamos en el proceso de preparar y adoptar un Reglamento de Personal que sustituya al vigente. .
Todos los ascensos deben hacerse siguiendo un sistema cien-tífico y confiable, según ordena la ley de la Policía. Hasta tanto no se apruebe el nuevo reglamento y de paso se adopten las normas que instrumentarán este proceso, con amplia participa-ción de la fuerza; no se considerarán en forma alguna los refe-ridos ascensos por mérito. (Enfasis suplido.) Apéndice, pág. 34.
Esta postura del administrador-ejecutivo de la policía disipa cualesquiera dudas. Para la fecha en que concedió los ascensos especiales en controversia no había adoptado un reglamento que sustituyera el vigente.
No nos corresponde en esta etapa enjuiciar finalmente si la conducta del Superintendente es inconstitucional-mente discriminatoria o carente de fundamento jurídico. La cuestión es un asunto a ser dilucidado inicialmente por el foro de instancia. En esa misión, debe examinar si este tipo de ascenso especial puede concederse a través de algún mecanismo confiable y objetivo que mida los criterios pau-tados por la Asamblea Legislativa en el Art. 23 de la Ley Núm. 26, supra. No hay razón, a priori, para descartar como imposibles, la evaluación a través de pruebas escri-tas, orales, físicas, de ejecución, experiencia y preparación, análisis del récord de trabajo, de los resultados de adies-tramiento y de otros factores.
Repetimos, la Ley de la Policía dispone que las vacantes de ascenso se cubran mediante un sistema de exámenes confiable, moderno y científico. Elevar a norma reglamen-taria el método o métodos objetivos para medir las cualifi-caciones de mérito de candidatos a ascensos especiales, *10puede y debe ser mediatizada con la fluidez, agilidad deci-sional y demás características peculiares que presenta la Policía. De su faz, no son intereses antagónicos.
Recapitulando, toda revisión se da contra la sentencia y no sus fundamentos. El ilustrado foro de instancia incidió al apoyar su dictamen en el fundamento de derogación tácita. Por esta razón, no podría sostenerse la invalidez de los ascensos. Hemos visto que el Art. 23 de la Ley Núm. 26, supra, no es incompatible con el sistema de mérito. Sólo necesita ser complementado con un reglamento.

Se dejará sin efecto la sentencia parcial y se devolverá el caso para trámites de rigor compatibles con lo aquí resuelto.